If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                    revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                              COURT OF APPEALS


In re STARR EUBANK.                                                  UNPUBLISHED
                                                                     January 27, 2022
CAROL CHOATE,

                 Petitioner-Appellee,

v                                                                    No. 357155
                                                                     Washtenaw Probate Court
STARR EUBANK,                                                        LC No. 21-000289-MI

                 Respondent-Appellant.


Before: SAWYER, P.J., and SERVITTO and RICK, JJ.

PER CURIAM.

        In this civil commitment action, respondent appeals as of right the probate court’s order
requiring respondent to receive mental health treatment under the Mental Health Code,
MCL 330.1001 et seq. We affirm.

                                   I. FACTUAL BACKGROUND

        On April 25, 2021, respondent contacted authorities to begin some sort of investigation at
the hotel where she was staying.1 Law enforcement officers discovered respondent outside the
hotel wearing only a towel, and she claimed she was working “undercover” for the Federal Bureau
of Investigation (FBI) as part of a sex-trafficking ring. Officers took respondent to the hospital,
where a psychiatrist and a physician each diagnosed respondent with psychosis. Petitioner, a social
worker at the hospital, petitioned the probate court, asserting that respondent was a person
requiring treatment under the Mental Health Code. Respondent initially deferred the commitment
hearing for treatment, but subsequently stopped complying with her prescribed treatment and
demanded a hearing. Respondent stated that she decided to discontinue her treatment at the




1
    It is unclear precisely what respondent wanted investigated.


                                                  -1-
hospital because she only deferred in order to be evaluated and establish that she did not have any
psychiatric issues.

        Dr. Fatin Nahi, one of respondent’s attending psychiatrists at the hospital, testified that
respondent took an antipsychotic medication for the first few days of her treatment, but respondent
stopped taking the medication because she believed it would suppress her immune system and
affect her other health conditions. Respondent testified she typically used cannabis to control her
health conditions and only relied on the pharmaceuticals prescribed to her at the hospital because
she ran out of cannabis. According to respondent, Dr. Nahi disregarded her requests for
alternative, nonpharmaceutical medicines and her concern that the prescribed medication would
affect her other health conditions. Respondent also asserted that she suffered side effects from the
prescribed medication. Dr. Nahi testified, however, that respondent’s condition could be
monitored and any side effects from the medication could be addressed if they arose.
Notwithstanding her discontinuation of the treatment, respondent testified she entirely complied
with the doctors’ recommended treatment and she would continue outpatient treatment if she were
discharged. Based on her assessment of respondent, however, Dr. Nahi testified that respondent’s
judgment was so impaired by her psychosis that she did not agree she had a mental illness and was
unable to understand her need for treatment. Dr. Nahi also asserted that it could reasonably be
expected that respondent would seriously physically injure herself because she expressed a desire
to be euthanized and was found outside in cold weather wearing only a towel.

        The probate court found clear and convincing evidence that respondent could reasonably
be expected to unintentionally seriously physically injure herself and that respondent’s judgment
was so impaired that she did not understand the need to balance the treatment prescribed to improve
her mental health with the treatment prescribed for her medical conditions. For those reasons, the
probate court concluded respondent was a person requiring treatment under MCL 330.1401(1)(a)
and (c), and it ordered respondent to combined hospitalization and assisted outpatient treatment.

                                         II. ANALYSES

        Respondent argues that the probate court’s findings regarding MCL 330.1401(1)(a) and (c)
were not supported by clear and convincing evidence because her testimony established that she
understood her need for mental health treatment and only refused to accept mental health treatment
due to the negative side effects to her other health conditions. We disagree.

        This court “reviews for an abuse of discretion a probate court’s dispositional rulings and
reviews for clear error the factual findings underlying a probate court’s decision.” In re
Tchakarova, 328 Mich App 172, 182; 936 NW2d 863 (2019) (cleaned up). “A probate court
abuses its discretion when it chooses an outcome outside the range of reasonable and principled
outcomes.” Id. (cleaned up). “The probate court necessarily abuses its discretion when it makes
an error of law.” In re Portus, 325 Mich App 374, 381; 926 NW2d 33 (2018) (cleaned up). “A
probate court’s finding is clearly erroneous when a reviewing court is left with a definite and firm
conviction that a mistake has been made, even if there is evidence to support the finding.” In re
Tchakarova, 328 Mich App at 182 (cleaned up). This Court “defer[s] to the probate court on
matters of credibility, and will give broad deference to findings made by the probate court because
of its unique vantage point regarding witnesses, their testimony, and other influencing factors not
readily available to the reviewing court.” In re Portus, 325 Mich App at 397 (cleaned up).


                                                -2-
        “Proceedings seeking an order of involuntary mental health treatment under the Mental
Health Code for an individual on the basis of mental illness . . . generally are referred to as ‘civil
commitment’ proceedings.” Id. at 382. Any adult may initiate civil commitment proceedings by
petitioning a probate court to find that an individual is a “person requiring treatment” under the
Mental Health Code. MCL 330.1434(1). In relevant part, MCL 330.1401(1) defines a “person
requiring treatment” as either:

               (a) An individual who has mental illness, and who as a result of that mental
       illness can reasonably be expected within the near future to intentionally or
       unintentionally seriously physically injure himself, herself, or another individual,
       and who has engaged in an act or acts or made significant threats that are
       substantially supportive of the expectation.

                                               * * *

              (c) An individual who has mental illness, whose judgment is so impaired by
       that mental illness, and whose lack of understanding of the need for treatment has
       caused him or her to demonstrate an unwillingness to voluntarily participate in or
       adhere to treatment that is necessary, on the basis of competent clinical opinion, to
       prevent a relapse or harmful deterioration of his or her condition, and presents a
       substantial risk of significant physical or mental harm to the individual or others.

Mental illness is defined as “a substantial disorder of thought or mood that significantly impairs
judgment, behavior, capacity to recognize reality, or ability to cope with the ordinary demands of
life.” MCL 330.1400(g).

        “A judge or jury shall not find that an individual is a person requiring treatment unless that
fact has been established by clear and convincing evidence.” MCL 330.1465.

       Evidence is clear and convincing if it produces in the mind of the trier of fact a firm
       belief or conviction as to the truth of the allegations sought to be established,
       evidence so clear, direct and weighty and convincing as to enable the factfinder to
       come to a clear conviction, without hesitancy, of the truth of the precise facts in
       issue. [In re Pederson, 331 Mich App 445, 472; 951 NW2d 704 (2020) (cleaned
       up).]

Evidence may be clear and convincing even if it has been contradicted. Id.

         We conclude that the probate court did not clearly err by finding respondent was a person
requiring treatment under MCL 330.1401(1)(a). Respondent does not dispute she has a mental
illness in the form of unspecified psychosis. Rather, she argues there was not clear and convincing
evidence that she could reasonably be expected to intentionally or unintentionally seriously
physically injure herself. According to Dr. Nahi, however, respondent expressed a desire to be
euthanized when she was in the hospital, and respondent presented no evidence to refute this claim.
Respondent’s desire to be euthanized, coupled with the condition in which she was found—outside
in the cold in only a towel—and her repeated refusal to take necessary medication, led Dr. Nahi to
conclude she was at risk of injuring herself. The probate court found that Dr. Nahi’s testimony
presented clear and convincing evidence that respondent could reasonably have been expected to


                                                 -3-
intentionally or unintentionally seriously physically injure herself without treatment. Giving
“broad deference to [the] findings made by the probate court,” In re Portus, 325 Mich App at 397,
the probate court’s conclusion does not leave us with a definite and firm conviction that it made a
mistake. Therefore, the probate court did not clearly err by finding, by clear and convincing
evidence, that respondent was a person requiring treatment under MCL 330.1401(1)(a). See In re
Tchakarova, 328 Mich App at 182.

        The probate court also did not clearly err by finding that respondent was a person requiring
treatment under MCL 330.1401(1)(c). Respondent argues there was not clear and convincing
evidence that her mental illness so impaired her judgment that she lacked an understanding of the
need for treatment. However, both Dr. Nahi and respondent testified that respondent refused to
take the medication prescribed to treat her mental illness. Respondent contended her refusal to
take the medication was out of concern for her other health issues, but Dr. Nahi indicated that any
side effects could be addressed if they arose. Further, the record indicates that respondent’s
treating physicians altered the prescribed medication after respondent had experienced negative
side effects. Moreover, despite acknowledging multiple times that she had a mental illness,
respondent contended she only deferred to treatment to establish she did not have any unmet
psychiatric needs, and that she could treat her condition without prescribed medication.

       This Court “defer[s] to the probate court on matters of credibility,” In re Portus, 325 Mich
App at 397 (cleaned up), and evidence may be clear and convincing even if it has been
contradicted, In re Pederson, 331 Mich App at 472. Therefore, the probate court did not err by
finding Dr. Nahi’s testimony regarding respondent’s refusal to accept necessary treatment more
convincing than respondent’s testimony regarding her ability to obtain treatment on her own
accord. In light of that testimony, we are not left with a definite and firm conviction the probate
court made a mistake by finding there existed clear and convincing evidence that respondent’s
judgment was so impaired by her mental illness that she did not understand her need for treatment.
Therefore, the probate court did not clearly err by finding respondent was a person requiring
treatment under MCL 330.1401(1)(c). See In re Tchakarova, 328 Mich App at 182.

        A respondent need only qualify as a person requiring treatment under one subdivision of
MCL 330.1401(1) to support a probate court’s order for mental health treatment. See
MCL 330.1401(1) (providing three alternative ways in which an individual may be found to be a
person requiring treatment); see also MCL 330.1434(1). Because the probate court properly found
respondent was a person requiring treatment under both MCL 330.1401(1)(a) and (c), it did not
abuse its discretion by ordering that respondent receive mental health treatment. In re Tchakarova,
328 Mich App at 182.

       Affirmed.

                                                             /s/ David H. Sawyer
                                                             /s/ Deborah A. Servitto
                                                             /s/ Michelle M. Rick




                                                -4-